IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                           AT NASHVILLE           FILED
                       MARCH SESSION , 1999          May 14, 1999

                                                Cecil W. Crowson
STATE OF TENNESSEE,        )                  Appellate Court Clerk
                               C.C.A. NO. 01C01-9704-CC-00160
                           )
      Appellee,            )
                           )
                           )   FRANKLIN COUNTY
VS.                        )
                           )   HON. J. CURTIS SMITH,
JAMES A. WOODS,            )   JUDGE
                           )
      Appe llant.          )   (DORL & Failure to Obey a
                           )   Police Officer)


                ON APPEAL FROM THE JUDGMENT OF THE
                 CRIMINAL COURT OF FRANKLIN COUNTY


FOR THE APPELLANT:             FOR THE APPELLEE:

JAMES A. WOODS                 JOHN KNOX WALKUP
6090 Rock Creek Road           Attorney General and Reporter
Tullahoma, TN 37388
                               ELIZABETH B. MARNEY
                               Assistant Attorney General
                               425 Fifth Avenu e North
                               Nashville, TN 37243

                               J. MICHAEL TAYLOR
                               District Attorney General

                               BILL COPELAND
                               Assistant District Attorney General
                               324 Dinah Shore Bo ulevard
                               Win cheste r, TN 37 398



OPINION FILED ________________________

AFFIRMED

DAVID H. WELLES, JUDGE
                                    OPINION

       The Defendant, James A. Wo ods, was fou nd guilty by a Franklin C ounty

jury of the misdemeanor offenses of driving on a revoked license1 and failure to

obey a police officer. 2 In this appeal, he argues that his convictions violate h is

constitutional and legal rights in several regards. We affirm the judgment of the

trial court.



       The record on appeal does not contain a transcript or other substantia lly

verba tim record ing of th e evide nce o r proce eding s in the trial court. Because the

parties were unable to agree to a statement of the evidence, the trial court was

required to resolve the differences between the parties concerning the evidence.

The trial judge subsequently filed a statement of the evidence with this Court.

See Tenn. R . App. P. 24(c), (e).



       The statement of evidence certified by the trial judge reflects that Officer

Troy Brow n of the Estell S prings Police Depa rtmen t obse rved a n auto mob ile

travel over the c enter line a nd onto the shou lder of the road on more than one

occasion early on the m orning of July 1 7, 199 6 on E ast Bro ok Ro ad in E stell

Springs, Franklin County, Tennessee. Officer Brown followed the vehicle for

appro ximate ly a mile and then activated his blue lights.             After traveling

appro ximate ly one a ddition al mile , the veh icle pulled over.       Officer Brown

recognized the Defendant and requested his driver’s license, but the Defendant



       1
               Tenn. Code Ann. § 55-50-504.
       2
               Tenn. Code Ann. § 55-8-104.

                                              -2-
refused to produce a driver’s license, advising the officer that a search warrant

was neede d. Officer Brow n dete rmine d by rad io that th e Def enda nt’s drive r’s

license was in a revoke d status. Officer Brown then placed the Defendant under

arrest.



          The only other witness who testified for the State was Captain Wade

Williams, the official custodian of records for the Tennessee Department of

Safety.     Captain Williams testified that the Defendant had not applied for a

renewal of his driver’s license since 1980.            He further testified that the

Defe ndan t’s driver’s license expired in 198 4. He te stified th at the D efend ant’s

driver’s license had been suspended in 1994 because of a conviction of driving

without a license.       A certified copy of the Defendant’s driving record was

introduce d as an exhibit.



          The Defendant testified that he had not possessed a driver’s license since

1984. He said that his wallet with his driver’s license was stolen or lost at about

that time. He fur ther tes tified ge nerally that req uiring h im to h ave a d river’s

license violated his right to mobility and his right of free passage upon the

comm on high ways of th e state.



          At the conclusion of the proof, the jury found the Defendant guilty of driving

on a revoked license and assessed a fine of $250. The jury also found the

Defendant guilty of failure to obey a police officer and assessed a fine of $25.




                                            -3-
The jury found the Defendant not guilty of the offense of driving on the left side

of a roadwa y.3



      Although the Defendant does not specifically challenge the sufficiency of

the convicting evidenc e, he doe s take issu e with s ome of Offic er Bro wn’s

testimony relating to the charge of failing to co mply with the lawful o rder of a

police officer. Bas ed on th e statem ent of evidence certified by the trial judge,

however, we do n ot hesitate in conclu ding that th e evidenc e pres ented is

sufficient to support the findings of guilt by the jury bey ond a reaso nable doubt.

See Tenn. R . App. P. 13(e).



      The Defe ndan t asse rts num erous reaso ns wh y his convictions should not

be allowed to stand. We attempt to summarize his arguments as follows: (1) that

citizens of Tennessee have a constitutional right to mobility and free passage

upon the com mon h ighways as an es sential pa rt of liberty which is secured at

law; (2) that the right to mobility and free passage may not be declared a privilege

by the legislature and thus be subject to taxation by licensure; (3) that the

convicting court was without jurisdiction in this case because the indictment

referred to provisions of the Tennessee Code Annotated rather than referring to

the actua l laws a s pas sed b y the leg islature and therefo re failed to ade quate ly

inform him of the laws which he was alleged to have violated; (4) that his arrest

was illegal and in violation of his due process rights because the arrest was

effectuated without a warrant; (5) that he was wrongfully denied a continuance




      3
           Tenn. Code Ann. § 55-8-115.

                                         -4-
of his trial d ue to his illness; and (6) that the trial judge failed to fully and

adequately charge the jury with all applicable laws.



      W e agree w ith the De fendan t’s conten tion that he enjoys a fundamental

right to freedom of travel, as recognized by the Unite d States Supre me C ourt.

See Shapiro v. Thompson, 394 U.S . 618 (19 69), overruled in part on other

grounds by Edelman v. Jordan, 415 U.S . 651, 652 (1974); Dunn v. Blums tein,

405 U.S. 33 0, 338 (1 972); Knowlton v. Board of Law Examiners, 513 S.W.2d
788, 791 (T enn. 1974 ).



      W e also note that the United States Supreme Court has recognized that

the rights of individ uals m ust be ba lanced against th e need s of gove rnmen t to

regulate conduct in order to protect the health, welfare, and safety of all citizens.

The balancing of these interests has been expressed as follows:

               Civil liberties, as guaranteed by the Constitution, imply the
      existence of an organized society maintaining public order without
      which liberty itself would be lost in the excesses of unrestrained
      abuses. The au thority of a m unicipality to impose regu lations in
      order to assure the safety and convenience of the people in the use
      of public highways has never been regarded as in consiste nt with
      civil liberties but ra ther as o ne of the m eans o f safeguarding the
      good order upon which they ultimately depend. The control of travel
      on the streets of cities is the most familiar illustra tion of th is
      recognition of social need. Where a restriction of the use of
      highways in that relation is desig ned to prom ote the public
      convenience in the in terest o f all, it cannot be disregarded by the
      attempted exercise of some civil right which in other circumstances
      would be entitled to protection. One would not be justified in
      ignoring the fam iliar red tra ffic light b ecau se he thoug ht it his
      religious duty to disobey the municipal command or sought by that
      means to direct pu blic attention to an announcement of his opinions.

Cox v. New Hamp shire, 312 U.S. 56 9, 574 (1941 ).




                                        -5-
       In this case, the Defendant argues that the State of Tennessee has illegally

infringed upon his right of mobility by requiring him to have a driver’s license

before he ca n lega lly opera te a m otor ve hicle o n the h ighwa ys of this state. W e

adopt with approval the reasoning and analysis of Judge David G. Hayes writing

for this Court in State v. Booher, 978 S.W.2d 953 (Tenn. Crim. App. 1997), as

follows:


               In the present case, the appellant asserts that the State of
       Tennessee has unduly infringed upon his “right to travel” by
       requir ing licensing a nd registra tion of his m otor vehic les prior to
       operation on the pu blic roadw ays of this s tate. How ever, con trary
       to his assertions, at no tim e did the State of Tennessee place
       constra ints upon the appellant’s exercise of this right. His righ t to
       travel within this state or to points beyond its boundaries remains
       unimpeded. Thus, not only has the appellant’s right to freedom of
       travel not been infringed, but also, we cannot conclude that this right
       is even implicated in this case. Rather, based upon the context of
       his argument, the appellant asserts an infringement upon his right
       to opera te a m otor ve hicle on the public highw ays of th is state . This
       notion is who lly sepa rate fro m the right to tra vel.

             The ability to drive a motor vehicle on a public highway is not
       a fundame ntal “right.” Instead , it is a revo cable “privileg e” that is
       granted upon compliance with statutory licensing procedures.

               State and local governments possess an inherent power, i.e.
       police power, to enact reasonable legislation for the health, safety,
       welfare, morals, or convenience of the public. Thus, our legislature,
       through its police power, may prescribe conditions under which the
       “privilege” of operating automobiles on public highways may be
       exercised.     None theless, such regulations may not be un-
       reasonable, may not violate fe deral o r state c onstitu tional provisions,
       as by discriminating between vehicles or owners of the same class;
       and, in the case of ordinances, may not conflict with state statutes.


                The test to determine the validity of statutes enacted through
       the state’s police pow er is wheth er or not the ends sought to be
       attained are approp riate and the regu lations prescribed are
       reasonable. The test of reasonableness requires a balancing effort
       on private intere sts and the public good to be a chieve d. If the p ublic
       benefits outwe igh the interferenc e with private rights,
       reasonableness is indicated, but if the private injury outweighs the
       public advantage the mea sure is unrea sona ble. In a pplying this
       test, it must be remembered that the presumption is in favor of the

                                          -6-
      reasonableness and validity of the law, so that the person
      challenging the valid ity of the r egula tion has th e burd en of c learly
      showin g where in it violates the constitution .

             The appellant challenges various provisions of the Tennessee
      Motor Vehicle T itle and R egistration Law. R equiring p ersons to
      obtain a driver’s license and to register their automobiles with the
      State provides a means of identifying the owner of the autom obile
      if negligently operated to the dama ge of other pe rsons. Moreo ver,
      because it is a mea ns of guaran teein g a minimal level of driver
      competence, licensing improves safety on our highways and, thus,
      protects and enhances the well being of the residents and visitors
      of our state. Thus, our state legislature may properly within the
      scope of its po lice power enact reasonable regulations requiring
      licensing and registration of motor vehicles as it furthers the
      interests of public safety and welfare.

              W ithin his cons titutional cha llenge, the appellan t presen ts
      additional argum ents re lating to wheth er his a utom obile is a “motor
      vehicle” contemplated by the licensing and registration regulations;
      whether he is exem pted fro m su ch reg ulation s bec ause of his “use”
      of his automobile; and whether he is required to obtain a Tennessee
      driver’s license , as he is only a common law resident of Tennessee
      with a valid Indiana driver’s license. The appellant’s 1985 Dodge
      Daytona is a mo tor veh icle con temp lated b y the re gulatio ns, sa id
      vehicle is driven upon the public roads of this state, and, for
      purposes of the Tennessee Motor Vehicle Title and Registration
      Law, the appellant is a resident of Tennes see. Thes e issues are
      without m erit.

Booher, 978 S.W .2d at 955-57 (footnote om itted) (citations omitted).


      W e conc lude th at the s tate leg islature acted within its cons titutional

authority by enacting law s requiring a citizen of o ur state to have a driver’s

license in order to legally drive an automobile or other motor vehicle upon the

public hig hways o f our state. T his issue has no merit.



      W e further conclude that it was entirely appropriate and proper for the

indictme nts to refer to our la ws in the manner that the laws are codified in the

Tennessee Code Anno tated, w hich is th e officia l compilation of the statutes,

codes, and se ssion law s of our state, as auth orized by the legislatu re. W e



                                         -7-
likewise find no error b y the trial cou rt in its charge to the jury concerning these

laws.    Based on the facts contained in the statement of the evidence, we

conclude that the police officer effectuated a lawful warrantless arrest of the

Defen dant, and we find no violation of the D efenda nt’s due p rocess rights

concerning the arrest. We find no error or abuse of discretion by the trial judge

in denyin g the Defend ant’s re ques t for a co ntinua nce a nd als o con clude that if

the trial judg e did abus e his discretion by denying a continuance, the Defendant

has failed to demonstrate any prejudice as a result of not being granted a

continuance.



        Based on our reading of the record, the briefs of the parties, and the

applicab le law, we a ffirm the jud gmen t of the trial cou rt.




                                   ____________________________________
                                   DAVID H. WELLES, JUDGE



CONCUR:



___________________________________
JOE G. RILEY, JUDGE


___________________________________
JOHN EVERETT WILLIAMS, JUDGE




                                           -8-